Revised August 8, 2000

                 UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 99-40896



TONY NEYSHEA CHAMBERS,


                                      Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                      Respondent-Appellee.



          Appeal From the United States District Court
                for the Eastern District of Texas


                             July 24, 2000

                    ON PETITION FOR REHEARING

     (Opinion, June 20, 2000, 5th Cir., 2000, ____F.3d____)

Before HIGGINBOTHAM, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:

     The petition for rehearing calls our attention to two factual

errors in our opinion of June 20, 2000.      We, therefore, modify the

opinion as follows: (1) The third paragraph of Part I of the

opinion is modified to read:

          The following day, Bailey’s body was discovered in
    a wooded area near the middle school gym.      The crime
    scene showed evidence of a sexual assault, and an autopsy
    uncovered abdominal wounds and evidence of sexual assault
    prior to death.    The police discovered Bailey’s body
    while Chambers was being voluntarily questioned at the
    local police station. When confronted with news of the
    body’s discovery, Chambers became emotional and stated
    his remorse for “hurt[ing]” Bailey. Chambers gave an
    extensive videotaped confession after the police advised
    him of his Miranda rights.     He also signed a written
    statement acknowledging that he had been given his
    Miranda warnings and admitting to leaving the basketball
    game with Bailey, having sex with her in the woods near
    the gym, and choking her for about three minutes. He
    claimed, however, that he left her alive. Later that
    night, Chambers gave a more complete statement after
    again acknowledging that he had received and understood
    his Miranda warnings.      In this statement, Chambers
    admitted to choking Bailey during intercourse, tying her
    to a tree with her shoe laces, choking her while tied,
    untying her, and puncturing her stomach with a scalpel
    and protractor. This confession contained details, such
    as the cut design left on Bailey’s abdomen, that were not
    publicly known.    Thereafter, Chambers told detectives
    where he had disposed of the scalpel and protractor, and
    the detectives, with Chambers’s help, were able to
    recover both items. Possibly due to a recent rain, the
    police found no fingerprints or blood on these weapons.

(2) The second paragraph of Part III, section B., is modified to

read:

         In support of this claim, Chambers argues that
    investigators purposefully used an interrogator, Officer
    Alexander, and interrogation tactics that had recently
    been shown to elicit a false confession from another
    suspect.    In addition, he argues that another false
    confession Officer Alexander obtained several years
    before he questioned Chambers should have put the
    officers on heightened notice that Chambers’s confessions
    were materially untrue.     As stated above, the state
    courts have found that the officers used no coercive
    tactics in questioning Chambers. See generally Pemberton
    v. Collins, 991 F.2d 1218, 1225 (5th Cir. 1993). These
    state court rulings are not unreasonable in light of the
    evidence.



                                2
     Because the above modifications do not change either our

analysis or the result, the petition for rehearing is DENIED.




                                3